Morris. C.
— The complaint states, among other things, that the appellant and appellee were married in 1850; that they cohabited together as husband and wife until 1870, when, because of the .misconduct of the husband, she was compelled to abandon him; that they had born to them six children; that afterward the appellant procured, in the Court of Common Pleas of Decatur county, a divorce from the appellee, five thousand dollars as alimony, and that she was awarded the custody, maintenance and education of the three younger children, but that no provision was made by the court for the support of said children. The appellant further says that the children so awarded to her were young, and unable to support themselves; that she has kept them in school most of the time, has supported them, and in so doing has necessarily expended the entire sum awarded her as alimony; that she is poor and without means. She further states that when she and the appellee were married, they were poor; that lie is now worth $50,000, most of which was accumulated while they lived together as husband and wife, and by their joint efforts. She avers that her support of the children was worth one thousand dollars per year, and that their future support for- some time will be worth a like sum per year. She demands judgment for $10,000.
The appellee demurred to the complaint. The demurrer was sustained, and the appellant excepted.
The question raised in this case was fully considered and exhaustively discussed in the case of Husband v. Husband, 67 Ind. 583, and decided adversely to the appellant.
The judgment below ought to be affirmed.
Per Curiam.
— It is ordered, upon the foregoing opinion, that the judgment below be, and the same is hereby, affirmed, at the costs of the ap^ pellant.